Henley, C. J.
This was an action upon an injunction bond executed by the appellants to the appellee in which bond appellant Binford was the principal and appellant Beesley was surety. There was a trial and judgment in favor of appellee for $30 and costs.
Appellant contends that attorneys’ fees are not allowable as damages in an action upon- an injunction bond. The Supreme Court of this State has held otherwise. See Raupman v. City of Evansville, 44 Ind. 392; Beeson v. Beeson, 59 Ind. 97; Swan v. Timmons, 81 Ind. 243. Also, see, Robertson v. Smith, 129 Ind. 422, 15 L. R. A. 273, and Hyatt v. City of Washington, 20 Ind. App. 148, 67 Am. St. 248, wherein it is held that where the injunction is not the sole object of the action, but other and additional relief is sought, fees paid for the services of attorneys in procuring the dissolution of the injunction may be recovered as damages. The evidence- as to the value of the services of the attorneys in the injunction proceeding was sufficient upon which to base the judgmént.
The question, if any, arising upon the admissibility of the evidence objected to, will not be considered. Counsel *482for appellant have failed to call the attention of the court to the place in the transcript where the evidence objected to may be found. The record presents no error.
Judgment affirmed.